COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Sustainable Texas Oyster Resource Management, LLC v.
                            Hannah Reef, Inc., Shrimps R Us, Inc., IVO Slabic and
                            Michael Ivic

Appellate case number:      01-18-00088-CV

Trial court case number:    15-CV-0772

Trial court:                56th District Court of Galveston County

        On January 31, 2018, appellant, Sustainable Texas Oyster Resource Management,
LLC, timely filed a notice of appeal from the December 5, 2017 final judgment, after timely
filed a motion for new trial. See TEX. R. APP. P. 26.1(a)(1). On June 6, 2018, appellant
filed its appellate brief after three extensions, setting appellees’ brief due within 30 days.
See id. 38.6(b). Because appellees failed to timely file their brief by September 10, 2018,
after having been granted two extensions, the Clerk of this Court’s September 26, 2018
notice informed appellees that the time for filing appellees’ brief had expired and that,
unless appellees’ brief or an extension was filed within 10 days of that notice, this Court
may set this appeal for submission without an appellee’s brief. See id. 10.5(b), 38.6(d).
However, appellees failed to timely file an appellate brief or extension.
       Accordingly, this Court requests that an appellees’ brief be filed with an extension
request, or a notice that no brief will be filed, from appellees’ counsel, George W. Vie III,
within 10 days of the date of this order. See TEX. R. APP. P. 2, 10.5(b), 38.6(b), (d). The
Court notifies appellees that, if no appellees’ brief or extension is timely filed within 10
days of the date of this order, this Court will set this appeal for submission on the
appellant’s brief only. See id. 38.9(a).


       It is so ORDERED.
Judge’s signature: __/s/ Laura C. Higley_________
                    Acting individually  Acting for the Court
Date: __December 4, 2018____